     Case 2:20-cv-01484-JAT--CDB Document 6 Filed 08/19/20 Page 1 of 2




 1   WO                                                                                     ASH

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Mitch Taebel,                                   No. CV 20-01484-PHX-JAT (CDB)
10                        Petitioner,
11   v.                                              ORDER
12
     Mark Brnovich, et al.,
13
                          Respondents.
14
15          On July 24, 2020, Petitioner Mitch Taebel, who is confined in a Maricopa County
16   Jail, filed a handwritten pro se “Complaint.” In Order to facilitate consideration of the
17   document, the Clerk of Court docketed it as a Petition for a Writ of Habeas Corpus pursuant
18   to 28 U.S.C. § 2254 (the “Petition”). In the Petition, Petitioner “demand[ed] intervention
19   from the federal courts” for his allegedly “unconstitutional detainment” during his ongoing
20   state criminal proceedings.1 By Order dated August 5, 2020, the Court noted that as
21   Petitioner has been previously informed,2 the abstention doctrine set forth in Younger v.
22   Harris, 401 U.S. 37 (1971), prevents a federal court in most circumstances from directly
23   interfering with ongoing criminal proceedings in state court. The Younger abstention
24   doctrine continues to apply while a case works its way through the state appellate process.
25
26          1
              See Maricopa County Superior Court Docket in case no. CR2019-104-389
27   (available    at   http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/
     caseInfo.asp?caseNumber= CR2018-104389) (last visited July 31, 2020).
28          2
             See Doc. 8 in Taebel v. Montgomery, case no. CV 18-01354-PHX-SRB (ESW)
     D.Ariz. 2018).
     Case 2:20-cv-01484-JAT--CDB Document 6 Filed 08/19/20 Page 2 of 2




 1   New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 369 (1989)
 2   (“[f]or Younger purposes, the State’s trial-and-appeals process is treated as a unitary
 3   system”); Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975) (“Virtually all of the evils at
 4   which Younger is directed would inhere in federal intervention prior to completion of state
 5   appellate proceedings, just as surely as they would if such intervention occurred at or before
 6   trial.”). Accordingly, the Court dismissed the Petition without prejudice pursuant to
 7   Younger, and directed that this case be closed. Judgment was entered the same day. (Doc.
 8   4).
 9          Petitioner has now filed a handwritten “First Amended Complaint” (Doc. 5). This
10   action is closed, and Petitioner has not sought to reopen it or presented any basis for doing
11   so. Accordingly, the Court will take no action on the “First Amended Complaint.” This
12   action shall remain closed.
13   IT IS ORDERED:
14          (1)    The Court takes no action on the “First Amended Complaint” (Doc. 5).
15          (2)    This action must remain closed.
16          Dated this 19th day of August, 2020.
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
